Citation Nr: 0108660	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic brain 
syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. B. Werdal, Counsel

INTRODUCTION

The appellant had active duty from August 1944 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA).

In a November 1999 substantive appeal the appellant appears 
to be raising the issue of service connection for a right 
knee disability on a secondary basis.  This issue has not 
been developed for appellate consideration and is referred to 
the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board construes the recent VA examination and the 
appellant's substantive appeal as raising the issues of a 
service connection for subdural hematoma for which he was 
hospitalized in March 1999, to include consideration of Allen 
v. Brown, 7 Vet.App. 439 (1995).  The Board further finds 
that this issue is intertwined with the issue in appellate 
status and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

A review of the statement of the case reflects that the 
service connected chronic brain syndrome is evaluated under 
Diagnostic Code 9304 which provides for the evaluation of 
dementia due to head trauma.  The dementia is rated under the 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130 (2000).  

The most recent VA examination for compensation purposes was 
a neurological evaluation conducted in January 1999.  At that 
time the pertinent diagnosis was anxiety reaction with 
personality change post head injury in 1946.  The Board is of 
the opinion that a contemporaneous and thorough VA 
psychiatric examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  It is requested that the RO adjudicate 
the issues of service connection for the 
subdural hematoma on direct and secondary 
bases, to include consideration of Allen.  
If the benefits sought are not granted, 
the appellant should be notified of that 
decision and of his appellate rights.

3.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
current treatment of his service connected 
mental disorder. The RO should obtain all 
records that are not on file. 

4.  A VA examination by a psychiatrist 
should be performed in order to determine 
the severity of the service-connected 
mental disorder.  All necessary 
specialized examinations, tests and 
studies deemed necessary should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
the psychiatrist for review in conjunction 
with the examination.  It is requested 
that the examiner indicate in the 
examination report that the claims folder 
was reviewed.

The psychiatric examiner should, to the 
extent possible, differentiate between the 
symptoms of the service-connected mental 
disorder and the symptoms and 
manifestations of any other 
neuropsychiatric disorder diagnosed deemed 
not to be related to the service connected 
disorder.  If this cannot be accomplished 
the examiner should so state.  

The examiner should express an opinion on 
the extent to which service-connected 
mental disorder affects the appellant's 
occupational and social functioning.  It 
is requested that the examiner include a 
Global Assessment of Functioning (GAF) 
score with an explanation of the numeric 
code assigned.

5.  Thereafter, the RO should readjudicate 
the issue in appellate status.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





